IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                                No. 02-30446
                              Summary Calendar



                 REYNOLD KALLOO; TYRONE STEVENSON,

                                                    Plaintiffs-Appellants,

                                   versus

                         TT BOAT CORPORATION,

                                                      Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                       USDC No. 02-CV-138-N
                       --------------------
                         December 30, 2002

Before JONES, DUHÉ, and CLEMENT, Circuit Judges.

PER CURIAM:1

     Reynold   Kalloo   and    Tyrone   Stevenson    appeal   the   district

court’s grant of summary judgment dismissing their claims as barred

by res judicata.   We review summary judgment dismissals de novo.

Young v. Equifax Credit Information Services, Inc., 294 F.3d 631,

635 (5th Cir. 2002).




     1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     The plaintiffs do not argue that the elements of res judicata

are unmet.      They argue that an exception to the doctrine of res

judicata applies.

      First, plaintiffs argue that the state appellate court

dismissal of their action was without prejudice.           This is not so.

A final state judgment not stating that it is with prejudice may

still preclude further litigation in federal court if the judgment

demonstrates the court’s intent to dismiss with prejudice.                See

Jackson v. North Bank Towing Corp., 213 F.3d 885, 889 (5th Cir.

2000). The state court clearly intended to dismiss the plaintiffs’

claims with prejudice as to all United States courts.

     Alternatively, plaintiffs argue that res judicata should not

bar their claim due to exceptional circumstances. They allege that

exceptional     circumstances     exist     because   Texas      courts   have

interpreted the Jones Act to allow their foreign-law claim.               They

submit that the state appellate court’s decision was in error.

Plaintiffs have failed to show that exceptional circumstances

warrant relief from res judicata.           See McClendon v. State, DOTD,

642 So. 2d 157, 160 (La. 1994)(erroneous adjudication is immaterial

to the application of res judicata).

     Because     the   plaintiffs    have   not   shown   that    exceptional

circumstances exist to bar preclusion of their claims, and the

dismissal was with prejudice as to further action in United States

courts,   res   judicata   bars     their   claims.   LA. REV. STAT. ANN.



                                       2
13:4232(A).   The district court did not err in so finding; its

order is

     AFFIRMED.




                               3